Case 9:19-cv-00124-DWM Document 74 Filed 12/01/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
MISSOULA DIVISION

SANDRA SARCHETTE, an individual; CV 19-124-M—DWM
and MARCIE CALDWELL, an individual,

Plaintiffs,
ORDER

VS.

ALEX M. AZAR II, Secretary of the
United States Department of Health and
Human Services; PAUL CARLSON, an
individual; UNITED STATES OF
AMERICA; and JOHN DOES 1-9,

Defendants.

 

 

The parties having filed a stipulation for dismissal of their claims against
Defendant Paul Carlson pursuant to Federal Rule of Civil Procedure 41(a),

IT IS ORDERED that Plaintiffs’ claims against Defendant Paul Carlson are
DISMISSED WITH PREJUDICE, each party to pay its own costs.

DATED this ‘Lekie of December, 2020.

 

Donald W. Mojloy, District Judge
United States District Court

a
